Exhibit 99.1 Date: April 25, 2014 To: All Canadian Securities Regulatory Authorities Subject: Just Energy Group Inc. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : May 23, 2014 Record Date for Voting (if applicable) : May 23, 2014 Beneficial Ownership Determination Date : May 23, 2014 Meeting Date : June 26, 2014 Meeting Location (if available) : Toronto, ON Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES
